On May 10,1996, it was the judgment of this Court that the defendant be sentenced to a term of forty (40) years at the Montana State Prison for the offense of Sexual Assault, a Felony. The defendant is to be ineligible for parole until he successfully completes phases I and II of the sex offender treatment program available at the Prison. Of this term of incarceration, twenty (20) years are suspended. As conditions of parole and probation, the defendant must comply with conditions as stated in the May 10, 1996 judgment.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal